Reasons for Allowance

Claims 1-7, 9 and 11 are allowed.
Claims  8 and 10 are cancelled.
The independent claims 1, 7, 9 and 11 are allowed based on the Supplemental Amendment filed on 1/14/2021, said Supplemental Amendment was the result of an interview conducted between the examiner and the applicant’s representative. Please refer to the attached Interview Summary for further details.

Regarding independent claims 1, 7, 9 and 11 and respective dependent claims, the best prior art of record fails to teach or render obvious, alone or in combination, “receiving, for each presence reporting area of said plurality, an area identifier and a priority level for said area; storing, in a subscriber context related to a subscriber of said terminal, said identifiers and priority levels received in association with an identifier of said terminal”, in combination with other limitations set forth in the respective claims.
Therefore independent claims 1, 7, 9 and 11 are considered non-obvious. Since dependent claims (2-6) depend from claim 1, directly or indirectly, they are deemed to be non-obvious as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMAR PERSAUD/
Examiner, Art Unit 2477
4/14/2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477